Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
          This SECURITIES PURCHASE AGREEMENT (the 'Agreement'), dated as of
Match 31, 2014, by and between Medican Enterprises, Inc., a Nevada corporation,
with headquarters located at 5955 Edmond Street suite 102, Las Vegas, NV 89118
(the 'Company'), and LG CAPITAL FUNDING, LLC, a New York limited liability
company, with its address at 1218 Union Street, Suite #2, Brooklyn, NY 11225
(the 'Buyer').
WHEREAS:
          A. The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the 'SEC') under the Securities Act of 1933, as amended
(the '1933 Act');
          B. Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement two 8%
convertible notes of the Company, in the forms attached hereto as Exhibit A and
B in the aggregate principal amount of $115,000.00 (with the first note being in
the amount of $57,500.00 and the second note being in the amount of $57,500.00
(together with any note(s) issued in replacement thereof or as a dividend
thereon or otherwise with respect thereto in accordance with the terms thereof,
the 'Note'), convertible into shares of common stock, $0,001 par value per
share, of the Company (the 'Common Stock'), upon the terms and subject to the
limitations and conditions set forth in such Note. The Notes shall contain a 5%
original issue discount such that the purchase price of each Note shall be
$55,000.00 The first of the two notes (the 'First Note') shall be paid for by
the Buyer as set forth herein. The second note (the 'Second Note') shall
initially be paid for by the issuance of an offsetting $55,000.00 secured note
issued to the Company by the Buyer ('Buyer Note'), provided that prior to
conversion of the Second Note, the Buyer must have paid off the Buyer Note in
cash such that the Second Note may not be converted until it has been paid for
in cash.
          C. The Buyer wishes to purchase, upon the terms and conditions stated
in this Agreement, such principal amount of Note as is set forth immediately
below its name on the signature pages hereto; and
          NOW THEREFORE, the Company and the Buyer severally (and not jointly)
hereby agree as follows;
                    1. Purchase and Sale of Note.
                              a. Purchase of Note. On each Closing Date (as
defined below), the Company shall issue and sell to the Buyer and the Buyer
agrees to purchase from the Company such principal amount of Note as is set
forth immediately below the Buyer's name on the signature pages hereto.

 

--------------------------------------------------------------------------------

 
                              b. Form of Payment. On the Closing Date (as
defined below), (i) the Buyer shall pay the purchase price for the Note to be
issued and sold to it at the Closing (as defined below) (the 'Purchase Price')
by wire transfer of immediately available funds to the Company, in accordance
with the Company's written wiring instructions, against delivery of the Note in
the principal amount equal to the Purchase Price as is set forth immediately
below the Buyer's name on the signature pages hereto, and (ii) the Company shall
deliver such duly executed Note on behalf of the Company, to the Buyer, against
delivery of such Purchase Price.
                              c. Closing Date. The date and time of the first
issuance and sale of the Note pursuant to this Agreement (the 'Closing Date')
shall be on or about March 31, 2014, or such other mutually agreed upon time.
The closing of the transactions contemplated by this Agreement (the 'Closing')
shall occur on the Closing Date at such location as may be agreed to by the
parties. Subsequent Closings shall occur when the Buyer Note is repaid. The
Closing of the Second Note shall be on or before the dates specified in the
Buyer Note.
                    2. Buyer's Representations and Warranties. The Buyer
represents and warrants to the Company that:
                              a.. Investment Purpose. As of the date hereof, the
Buyer is purchasing the Note and the shares of Common Stock issuable upon
conversion of or otherwise pursuant to the Note, such shares of Common Stock
being collectively referred to herein as the 'Conversion Shares' and,
collectively with the Note, the 'Securities') for its own account and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the 1933 Act; provided,
however, that by making the representations herein, the Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.
                              b. Accredited Investor Status. The Buyer is an
'accredited investor' as that term is defined in Rule 501(a) of Regulation D (an
'Accredited Investor').
                              c. Reliance on Exemptions. The Buyer understands
that the Securities are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.
                              d. Information. The Buyer and its advisors, if
any, have been, and for so long as the Note remain outstanding will continue to
be, furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Buyer or its advisors. The Buyer and
its advisors, if any, have been, and for so long as the Note remain outstanding
will continue to be. afforded the opportunity to ask questions of the Company.
Notwithstanding the foregoing, the Company has not disclosed to the Buyer any
material nonpublic information and will not
2

 

--------------------------------------------------------------------------------

 
disclose such information unless such information is disclosed to the public
prior to or promptly following such disclosure to the Buyer. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its advisors or representatives shall modify, amend or affect Buyer's right to
rely on the Company's representations and warranties contained in Section 3
below. The Buyer understands that its investment in the Securities involves a
significant degree of risk. The Buyer is not aware of any facts that may
constitute a breach of any of the Company's representations and warranties made
herein.
                              e. Governmental Review. The Buyer understands that
no United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities.
                              f. Transfer or Re-sale. The Buyer understands that
(i) the sale or re' sale of the Securities has not been and is not being
registered under the 1933 Act or any applicable state securities laws, and the
Securities may not be transferred unless (a) the Securities are sold pursuant to
an effective registration statement under the 1933 Act, (b) the Buyer shall have
delivered to the Company, at the cost of the Buyer, an opinion of counsel that
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company, (c) the Securities
are sold or transferred to an 'affiliate' (as defined in Rule 144 promulgated
under the 1933 Act (or a successor rule) ('Rule 144')) of the Buyer who agrees
to sell or otherwise transfer the Securities only in accordance with this
Section 2(f) and who is an Accredited Investor, (d) the Securities are sold
pursuant to Rule 144, or (e) the Securities are sold pursuant to Regulation S
under the 1933 Act (or a successor rule) ('Regulation S'), and the Buyer shall
have delivered to the Company, at the cost of the Buyer, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
corporate transactions, which opinion shall be accepted by the Company; (ii) any
sale of such Securities made in reliance on Rule 144 may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any re-sale of such Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register such Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.
                              g. Legends. The Buyer understands that the Note
and, until such time as the Conversion Shares have been registered under the
1933 Act may be sold pursuant to Rule 144 or Regulation S without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Conversion Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):
3

 

--------------------------------------------------------------------------------

 
'NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAD3 ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.'
          The legend set forth above shall be removed and the Company shall
issue a certificate without such legend to the holder of any Security upon which
it is stamped, if, unless otherwise required by applicable state securities
laws, (a) such Security is registered for sale under an effective registration
statement filed under the 1933 Act or otherwise may be sold pursuant to Rule 144
or Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, within 2 business days, it will
be considered an Event of Default under the Note.
                              h. Authorization; Enforcement. This Agreement has
been duly and validly authorized. This Agreement has been duly executed and
delivered on behalf of the Buyer, and this Agreement constitutes a valid and
binding agreement of the Buyer enforceable in accordance with its terms.
                              i. Residency. The Buyer is a resident of the
jurisdiction set forth immediately below the Buyer's name on the signature pages
hereto.
4

 

--------------------------------------------------------------------------------

 
                    3. Representations and Warranties of the Company. The
Company represents and warrants to the Buyer that:
                              a. Organization and Qualification. The Company and
each of its subsidiaries, if any, is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated, with full power and authority (corporate and other) to own, lease,
use and operate its properties and to carry on its business as and where now
owned, leased, used, operated and conducted.
                              b. Authorization; Enforcement. (i) The Company has
all requisite corporate power and authority to enter into and perform this
Agreement, the Note and to consummate the transactions contemplated hereby and
thereby and to issue the Securities, in accordance with the terms hereof and
thereof, (ii) the execution and delivery of this Agreement, the Note by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including without limitation, the issuance of the Note and the issuance
and reservation for issuance of the Conversion Shares issuable upon conversion
or exercise thereof) have been duly authorized by the Company's Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its shareholders is required, (iii) this Agreement has been duly
executed and delivered by the Company by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Agreement and the other documents executed in connection herewith
and bind the Company accordingly, and (iv) this Agreement constitutes, and upon
execution and delivery by the Company of the Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
                              c. Issuance of Shares. The Conversion Shares are
duly authorized and reserved for issuance and, upon conversion of the Note in
accordance with its respective terms, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.
                              d. Acknowledgment of Dilution. The Company
understands and acknowledges the potentially dilutive effect to the Common Stock
upon the issuance of the Conversion Shares upon conversion of the Note. The
Company further acknowledges that its obligation to issue Conversion Shares upon
conversion of the Note in accordance with this Agreement, the Note is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other shareholders of the Company.
                              e. No Conflicts. The execution, delivery and
performance of this Agreement, the Note by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance and reservation for issuance of the Conversion
Shares) will not (i) conflict with or result in a violation of any provision of
the Certificate of Incorporation or By-laws, or (ii) violate or conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination. amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws
5

 

--------------------------------------------------------------------------------

 
and regulations and regulations of any self-regulatory organizations to which
the Company or its securities are subject) applicable to the Company or any of
its subsidiaries or by which any property or asset of the Company or any of its
subsidiaries is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a material adverse effect). All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof. The Company is not in violation of the
listing requirements of the Over-the-Counter Quotations Bureau (the 'OTCQB') and
does not reasonably anticipate that the Common Stock will be delisted by the
OTCQB in the foreseeable future, nor are the Company's securities 'chilled' by
FINRA. The Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
                              f. Absence of Litigation. Except as disclosed in
the Company's public filings, there is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its subsidiaries, threatened against or affecting the Company
or any of its subsidiaries, or their officers or directors in their capacity as
such, that could have a material adverse effect. Schedule 3(f) contains a
complete list and summary description of any pending or, to the knowledge of the
Company, threatened proceeding against or affecting the Company or any of its
subsidiaries, without regard to whether it would have a material adverse effect.
The Company and its subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.
                              g. Acknowledgment Regarding Buyer' Purchase of
Securities. The Company acknowledges and agrees that the Buyer is acting solely
in the capacity of arm's length purchasers with respect to this Agreement and
the transactions contemplated hereby. The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer' purchase of the Securities. The Company further represents to the
Buyer that the Company's decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.
                              h. No Integrated Offering. Neither the Company,
nor any of its affiliates, nor ay person acting on its or their behalf, has
directly or indirectly made any offers or sales in any security or solicited any
offers to buy any security under circumstances that would require registration
under the 1933 Act of the issuance of the Securities to the Buyer. The issuance
of the Securities to the Buyer will not be integrated with any other issuance of
the Company's securities (past, current or future) for purposes of any
shareholder approval provisions applicable to the Company or its securities.
6

 

--------------------------------------------------------------------------------

 
                              i. Title to Property. The Company and its
subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as are described in
Schedule 3{i) or such as would not have a material adverse effect. Any real
property and facilities held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as would not have a material adverse effect.
                              j. Breach of Representations and Warranties by the
Company. If the Company breaches any of the representations or warranties set
forth in this Section 3, and in addition to any other remedies available to the
Buyer pursuant to this Agreement, it will be considered an Event of default
under the Note.
                    4. COVENANTS.
                              a. Expenses. At the Closing, the Company shall
reimburse Buyer for expenses incurred by them in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement
and the other agreements to be executed in connection herewith ('Documents'),
including, without limitation, reasonable attorneys' and consultants' fees and
expenses, transfer agent fees, fees for stock quotation services, fees relating
to any amendments or modifications of the Documents or any consents or waivers
of provisions in the Documents, fees for the preparation of opinions of counsel,
escrow fees, and costs of restructuring the transactions contemplated by the
Documents. When possible, the Company must pay these fees directly, otherwise
the Company must make immediate payment for reimbursement to the Buyer for all
fees and expenses immediately upon written notice by the Buyer or the submission
of an invoice by the Buyer. The Company's obligation with respect to this
transaction is to reimburse Buyer' expenses shall be $2,750 in legal fees (and
similar amounts for the Second Note) which shall be deduced from each Note when
funded.
                              b. Listing. The Company shall promptly secure the
listing of the Conversion Shares upon each national securities exchange or
automated quotation system, if any. upon which shares of Common Stock are then
listed (subject to official notice of issuance) and, so long as the Buyer owns
any of the Securities, shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all Conversion Shares from time to
time issuable upon conversion of the Note. The Company will obtain and, so long
as the Buyer owns any of the Securities, maintain the listing and trading of its
Common Stock on the OTCQB or any equivalent replacement exchange, the Nasdaq
National Market ('Nasdaq'), the Nasdaq SmallCap Market ('Nasdaq SmallCap'), the
New York Stock Exchange ('NYSE'), or the American Stock Exchange ('AMEX') and
will comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Financial Industry Regulatory
Authority ('FINRA') and such exchanges, as applicable. The Company shall
promptly provide to the Buyer copies of any notices it receives from the OTCQB
and any other exchanges or quotation systems on which the Common Stock is then
listed regarding the continued eligibility of the Common Stock for listing on
such exchanges and quotation systems.
7

 

--------------------------------------------------------------------------------

 
                              c. Corporate Existence. So long as the Buyer
beneficially owns any Note, the Company shall maintain its corporate existence
and shall not sell all or substantially all of the Company's assets, except in
the event of a merger or consolidation or sale of all or substantially all of
the Company's assets, where the surviving or successor entity in such
transaction (i) assumes the Company's obligations hereunder and under the
agreements and instruments entered into in connection herewith and (ii) is a
publicly traded corporation whose Common Stock is listed for trading on the
OTCQB, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.
                              d. No Integration. The Company shall not make any
offers or sales of any security (other than the Securities) under circumstances
that would require registration of the Securities being offered or sold
hereunder under the 1933 Act or cause the offering of the Securities to be
integrated with any other offering of securities by the Company for the purpose
of any stockholder approval provision applicable to the Company or its
securities.
                              e. Breach of Covenants. If the Company breaches
any of the covenants set forth in this Section 4, and in addition to any other
remedies available to the Buyer pursuant to this Agreement, it will be
considered an event of default under the Note.
                    5. Governing Law; Miscellaneous.
                              a. Governing Law. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Company and Buyer
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.
                              b. Counterparts; Signatures by Facsimile. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.
8

 

--------------------------------------------------------------------------------

 
                              c. Headings. The headings of this Agreement are
for convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.
                              d. Severability. In the event that any provision
of this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof.
                              e. Entire Agreement; Amendments. This Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the majority in interest of the Buyer.
                              f. Notices. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 
If to the Company, to:
 
Medican Enterprises, Inc.
 
5955 Edmond Street Suite 102
 
Las Vegas, NV 89118
 
Attn: Ken Williams, CEO
 
 
 
If to the Buyer:
 
LG CAPITAL FUNDING, LLC
 
1218 Union Street, Suite #2
 
Brooklyn, NY 11225
 
Attn: Joseph Lerman

9

 

--------------------------------------------------------------------------------

 
          Each party shall provide notice to the other party of any change in
address.
                              g. Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns. Neither the Company nor the Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, the Buyer may assign its rights hereunder to any
person that purchases Securities in a private transaction from the Buyer or to
any of its 'affiliates,' as that term is defined under the 1934 Act, without the
consent of the Company.
                              h. Third Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.
                              i. Survival. The representations and warranties of
the Company and the agreements and covenants set forth in this Agreement shall
survive the closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of the Buyer. The Company agrees to indemnify and hold
harmless the Buyer and all their officers, directors, employees and agents for
loss or damage arising as a result of or related to any breach or alleged breach
by the Company of any of its representations, warranties and covenants set forth
in this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
                              j. Further Assurances. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.
                              k. No Strict Construction. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.
1                              . Remedies. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Buyer by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Agreement will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Agreement, that the Buyer shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction or injunctions restraining, preventing or
curing any breach of this Agreement and to enforce specifically the terms and
provisions hereof, without the necessity of showing economic loss and without
any bond or other security being required.
10

 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused
this Agreement to be duly executed as of the date first above written.

Medican Enterprises, Inc.
 
 
 
 
By:
[ex10-1_001.jpg]
 
 
 
Ken Williams
 
 
 
Chief Executive Officer
 
 
 
 
 
 
LG CAPITAL FUNDING, LLC.
 
 
 
 
 
By:
 
 
 
Name:
Joseph Lerman
 
 
Title:
Manager
 
 
 
 
 
 
AGGREGATE SUBSCRIPTION AMOUNT:
 
 
 
 
 
Aggregate Principal Amount of Note:
 
$57,500.00
 
 
 
Aggregate Purchase Price:
 
 

$57,500.00 less $2,500.00 in original issue discount and $2500 in legal fees
With similar payments to be repeated on the cash funding of Note 2.
11
 
 

--------------------------------------------------------------------------------

 
THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE '1933 ACT')
US $57,500.00
MEDICAN ENTERPRISES, INC.
8% CONVERTIBLE REDEEMABLE NOTE
DUE MARCH 31, 2015
          FOR VALUE RECEIVED, Medican Enterprises, Inc. (the 'Company') promises
to pay to the order of LG CAPITAL FUNDING, LLC and its authorized successors and
permitted assigns ('Holder'), the aggregate principal face amount of Fifty Seven
Thousand Five Hundred Dollars exactly (U.S. $57,500.00) on March 31, 2015
('Maturity Date'') and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on March 31, 2014. This Note
contains a 5% original issue discount such that the purchase price is
$55,000.00. The interest will be paid to the Holder in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note. The principal of, and interest on, this Note are payable at 1218
Union Street, Suite #2, Brooklyn, NY 11225, initially, and if changed, last
appearing on the records of the Company as designated in writing by the Holder
hereof from time to time. The Company will pay each interest payment and the
outstanding principal due upon this Note before or on the Maturity Date, less
any amounts required by law to be deducted or withheld, to the Holder of this
Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer. Interest shall be payable in
Common Stock (as defined below) pursuant to paragraph 4(b) herein.

 

--------------------------------------------------------------------------------

 
          This Note is subject to the following additional provisions:
                    1. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except mat Holder shall pay any tax or
other govemmental charges payable in connection therewith.
                    2. The Company shall be entitled to withhold from all
payments any amounts required to be withheld under applicable laws.
                    3. This Note may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended ('Act') and applicable
state securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ('Notice of
Conversion') in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.
                    4. (a) The Holder of this Note is entitled, at its option,
at any time after 180 days, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the 'Common Stock') without restrictive legend of any nature, at a price
('Conversion Price') for each share of Common Stock equal to 70% of the average
of the 3 lowest closing bid prices of the Common Stock as reported on the
National Quotations Bureau OTCQB exchange which the Company's shares are traded
or any exchange upon which the Common Stock may be traded in the future
('Exchange'), for the twenty prior trading days including me day upon which a
Notice of Conversion is received by the Company (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder
wishes to include the same day closing price). If the shares have not been
delivered within 3 business days, the Notice of Conversion may be rescinded.
Such conversion shall be effectuated by the Company delivering the shares of
Common Stock to the Holder within 3 business days of receipt by the Company of
the Notice of Conversion. Once the Holder has received such shares of Common
Stock, the Holder shall surrender this Note to the Company, executed by the
Holder evidencing such Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank. Accrued,
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. In the
event the Company experiences a DTC 'Chill' on its shares, the conversion price
shall be decreased to 60% instead of 70% while that 'Chill' is in effect.
2

 

--------------------------------------------------------------------------------

 
                    (b) Interest on any unpaid principal balance of this Note
shall be paid at the rate of 8% per annum. Interest shall be paid by the Company
in Common Stock ('Interest Shares'). Holder may, at any time, send in a Notice
of Conversion to the Company for Interest Shares based on the formula provided
in Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.
                     (c) During the first six months this Note is in effect, the
Company may redeem mis Note by paying to the Holder an amount as follows: (i) if
the redemption is within the first 90 days this Note is in effect, then for an
amount equal to 130% of the unpaid principal amount of this Note along with any
interest that has accrued during that period, (ii) if the redemption is after
the 90th day this Note is in effect, but less than the 151st day this Note is in
effect, then for an amount equal to 140% of the unpaid principal amount of this
Note along with any accrued interest., (iii) if the redemption is after the
150th day mis Note is in effect, but less than the 181st day this Note is in
effect, then for an amount equal to 150% of the unpaid principal amount of this
Note along with any accrued interest. This Note may not be redeemed after 180
days. The redemption must be closed and paid for within 3 business days of the
Company sending the redemption demand or the redemption will be invalid and the
Company may not redeem this Note.
                     (d) Upon (i) a transfer of all or substantially all of the
assets of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a 'Sale
Event'), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of mis Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.
                     (e) In case of any Sale Event (not to include a sale of all
or substantially all of the Company's assets) in connection with which mis Note
is not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.
3

 

--------------------------------------------------------------------------------

 
                    5. No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.
                    6. The Company hereby expressly waives demand and
presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.
                    7. The Company agrees to pay all costs and expenses,
including reasonable attorneys' fees and expenses, which may be incurred by the
Holder in collecting any amount due under this Note.
                    8. If one or more of the following described 'Events of
Default' shall occur:
                     (a) The Company shall default in the payment of principal
or interest on this Note or any other note issued to the Holder by the Company;
or
                     (b) Any of the representations or warranties made by the
Company herein or in any certificate or financial or other written statements
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of this Note, or the Securities Purchase
Agreement under which this note was issued shall be false or misleading in any
respect; or
                     (c) The Company shall fail to perform or observe, in any
respect, any covenant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder; or
                     (d) The Company shall (1) become insolvent; (2) admit in
writing its inability to pay its debts generally as they mature; (3) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a petition for bankruptcy relief, consent to the filing of
such petition or have filed against it an involuntary petition for bankruptcy
relief, all under federal or state laws as applicable; or
                     (e) A trustee, liquidator or receiver shall be appointed
for the Company or for a substantial part of its property or business without
its consent and shall not be discharged within sixty (60) days after such
appointment; or
4

 

--------------------------------------------------------------------------------

 
                     (f) Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or
                     (g) One or more money judgments, write or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or
                     (h) The Company shall have defaulted on or breached any
term of any other note of similar debt instrument into which the Company has
entered and failed to cure such default within the appropriate grace period; or
                     (i) The Company shall have its Common Stock delisted from
an exchange (including the OTCBB exchange) or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days;
                     (j) If a majority of the members of the Board of Directors
of the Company on the date hereof are no longer serving as members of the Board;
                     (k) The Company shall not deliver to the Holder the Common
Stock pursuant to paragraph 4 herein without restrictive legend within 3
business days of its receipt of a Notice of Conversion; or
                     (l) The Company shall not replenish the reserve set forth
in Section 12, within 3 business days of the request of the Holder.
          Then, or at any time thereafter, unless cured, and in each and every
such case, unless such Event of Default shall have been waived in writing by the
Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 16% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day.
5

 

--------------------------------------------------------------------------------

 
          If the Holder shall commence an action or proceeding to enforce any
provisions of this Note, including, without limitation, engaging an attorney,
then if the Holder prevails in such action, the Holder shall be reimbursed by
the Company for its attorneys' fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.
                    9. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.
                    10. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.
                    11. The Company represents that it is not a 'shell' issuer
and has never been a 'shell' issuer or that if it previously has been a 'shell'
issuer that at least 12 months have passed since the Company has reported form
10 type information indicating it is no longer a 'shell issuer. Further. The
Company will instruct its counsel to either (i) write a 144 opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder's
counsel.
                    12. The Company shall issue irrevocable transfer agent
instructions reserving 125,000 shares of its Common Stock for conversions under
this Note (the 'Share Reserve'). The reserve shall be replenished as needed to
allow for conversions of this Note. Upon full conversion of this Note, any
shares remaining in the Share Reserve shall be cancelled. The Company shall pay
all costs associated with issuing and delivering the shares.
                    13. The Company will give the Holder direct notice of any
corporate actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.
                    14. This Note shall be governed by and construed in
accordance with the laws of New York applicable to contracts made and wholly to
be performed within the State of New York and shall be binding upon the
successors and assigns of each party hereto. The Holder and the Company hereby
mutually waive trial by jury and consent to exclusive jurisdiction and venue in
the courts of the State of New York. This Agreement may be executed in
counterparts, and the facsimile transmission of an executed counterpart to this
Agreement shall be effective as an original.
6

 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed by an officer thereunto duly authorized.
Dated: April 1, 2014

 
MEDICAN ENTERPRISES, INC
 
 
 
By:
[ex10-1_001.jpg]
 
 
 
 
Title:
CEO

7

 

--------------------------------------------------------------------------------

 
THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURTIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER (THE '1933 ACT')
US $57,500.00
MEDICAN ENTERPRISES, INC.
8% CONVERTIBLE REDEEMABLE NOTE
DUE MARCH 31, 2015
BACK END NOTE
          FOR VALUE RECEIVED, Medican Enterprises, Inc. (the 'Company') promises
to pay to the order of ADAR BAYS, LLC and its authorized successors and
permitted assigns ('Hold'er'), the aggregate principal face amount of Fifty
Seven Thousand Five Hundred Dollars exactly (U.S. $57,500.00) on March 31, 2015
('Maturity Date') and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on March 31 2014. This Note
contains a 5% original issue discount such that the purchase price of the Note
is $55,000.00. The interest will be paid to the Holder in whose name this Note
is registered on the records of the Company regarding registration and transfers
of this Note. The principal of, and interest on, this Note are payable at 3411
Indian Creek Drive, Suite 403, Miami Beach, FL 33140, initially, and if changed,
last appearing on the records of the Company as designated in writing by the
Holder hereof from time to time. The Company will pay each interest payment and
the outstanding principal due upon this Note before or on the Maturity Date,
less any amounts required by law to be deducted or withheld, to the Holder of
this Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer. Interest shall be payable in
Common Stock (as defined below) pursuant to paragraph 4(b) herein.

 

--------------------------------------------------------------------------------

 
          This Note is subject to the following additional provisions:
                    1. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith.
                    2. The Company shall be entitled to withhold from all
payments any amounts required to be withheld under applicable laws.
                    3. This Note may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended ('Act') and applicable
state securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due present'ment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ('Notice of
Conversion') in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.
                    4. (a) The Holder of this Note is entitled, at its option,
after the expira'tion of the requisite Rule 144 holding period (which shall in
no event be less than 180 days after the date of issuance of this Note) and
after full cash payment for the promissory note issued by the Holder to the
Company simultaneously with the issuance by the Company of this Note (the
'Holder Issued Note')), to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the 'Common Stock') without re'strictive legend of any nature, at a price
('Conversion Price') for each share of Common Stock equal to 70% of the average
of the 3 lowest closing bid prices of the Common Stock as report'ed on the
National Quotations Bureau OTCQB exchange which the Company's shares are traded
or any exchange upon which the Common Stock may be traded in the future
('Exchange'), for the twenty prior trading days including the day upon which a
Notice of Conversion is received by the Company (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder
wishes to included the same day closing price). If the shares have not been
delivered within 3 business days, the Notice of Conversion may be rescinded.
Such conversion shall be effectuated by the Company delivering the shares of
Common Stock to the Holder with'in 3 business days of receipt by the Company of
the Notice of Conversion. Once the Holder has received such shares of Common
Stock, the Holder shall surrender this Note to the Company, executed by the
Holder evidencing such Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank. Accrued
but unpaid in'terest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. In the
event the Company experiences a DTC 'Chill' on its shares, the conversion price
shall be decreased to 60% instead of 70% while that 'Chill' is in effect.
2

 

--------------------------------------------------------------------------------

 
                     (b) Interest on any unpaid principal balance of this Note
shall be paid at the rate of 8% per annum. Interest shall be paid by the Company
in Common Stock ('Interest Shares'). The Holder may, at any time, send in a
Notice of Conversion to the Company for In'terest Shares based on the formula
provided in Section 4(a) above. The dollar amount converted into Interest Shares
shall be all or a portion of the accrued interest calculated on the unpaid
prin'cipal balance of this Note to the date of such notice.
                     (c) This Note may not be prepaid, except that if the
$57,500 Rule 144 con'vertible redeemable note issued by the Company of even date
herewith is redeemed by the Com'pany within 6 months of the issuance date of
such Note, all obligations of the Company under this Note and all obligations of
the Holder under the Holder Issued Note will each be automati'cally be deemed
satisfied and this Note and the Holder Issued Note will be automatically be
deemed cancelled and of no further force or effect.
                     (d) Upon (i) a transfer of all or substantially all of the
assets of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being re'ferred to as a
'Sale Event'), then, in each case, the Company shall, upon request of the
Holder, redeem this Note in cash for 150% of the principal amount, plus accrued
but unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the un'paid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.
                     (e) In case of any Sale Event (not to include a sale of all
or substantially all of the Company's assets) in connection with which this Note
is not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
considera'tion received by the holders of Common Stock is other than cash, the
value shall be as deter'mined by the Board of Directors of the Company or
successor person or entity acting in good faith.
                    5. No provision of this Note shall alter or impair the
obligation of the Com'pany, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.
3

 

--------------------------------------------------------------------------------

 
                    6. The Company hereby expressly waives demand and
presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.
                    7. The Company agrees to pay all costs and expenses,
including reasonable attorneys' fees and expenses, which may be incurred by the
Holder in collecting any amount due under this Note.
                    8. If one or more of the following described 'Events of
Default' shall occur:
                     (a) The Company shall default in the payment of principal
or interest on this Note or any other note issued to the Holder by the Company;
or
                     (b) Any of the representations or warranties made by the
Company herein or in any certificate or financial or other written statements
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of this Note shall be false or misleading in any
respect; or
                     (c) The Company shall fail to perform or observe, in any
respect, any cove'nant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder and not cure
such breach within 10 days; or
                     (d) The Company shall (1) become insolvent; (2) admit in
writing its inability to pay its debts generally as they mature; (3) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trus'tee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a peti'tion for bankruptcy relief, consent to the filing of
such petition or have filed against it an invol'untary petition for bankruptcy
relief, all under federal or state laws as applicable; or
                     (e) A trustee, liquidator or receiver shall be appointed
for the Company or for a substantial part of its property or business without
its consent and shall not be discharged with'in sixty (60) days after such
appointment; or
                     (f) Any governmental agency or any court of competent
jurisdiction at the in'stance of any governmental agency shall assume custody or
control of the whole or any substan'tial portion of the properties or assets of
the Company; or
                     (g) One or more money judgments, writs or warrants of
attachment, or similar process, in excess of one hundred thousand dollars
($100,000) in the aggregate, shall be entered or filed against the Company or
any of its properties or other assets and shall remain unpaid, un-vacated,
unbonded or unstayed for a period of fifteen (15) days or in any event later
than five (5) days prior to the date of any proposed sale thereunder; or
4

 

--------------------------------------------------------------------------------

 
                     (h) The Company shall have defaulted on or breached any
term of any other note of similar debt instrument into which the Company has
entered and failed to cure such de'fault within the appropriate grace period; or
                     (i) The Company shall have its Common Stock delisted from
an exchange (including the OTCBB exchange) or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days;
                     (j) Intentionally Deleted;
                     (k) The Company shall not deliver to the Holder the Common
Stock pursuant to paragraph 4 herein without restrictive legend within 3
business days of its receipt of a Notice of Conversion; or
                     (1) The Company shall not replenish the reserve set forth
in Section 12, with'in 5 business days of the request of the Holder; or
                     (m) The Company's Common Stock has a closing bid price of
less than $1.00 per share for at least 5 consecutive trading days; or
                     (n) The aggregate dollar trading volume of the Company's
Common Stock is less than forty thousand dollars ($40,000.00) in any 5
consecutive trading days; or
                     (o) The Company shall cease to be 'current' in its filings
with the Securities and Exchange Commission.
          Then, or at any time thereafter, unless cured (except for 8(m) and
8(n) which are incurable de'faults, the sole remedy of which is to allow the
Holder to cancel both this Note and the Holder Issued Note, and in each and.
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any
subse'quent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (fur'ther) notice of any kind (other
than notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwith'standing, and the Holder may immediately, and without expiration of any
period of grace, en'force any and all of the Holder's rights and remedies
provided herein or any other rights or reme'dies afforded by law. Upon an Event
of Default, interest shall be accrue at a default interest rate of 16% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. Further, if the Note becomes due and
payable, the Holder may use the outstanding principal and interest due under the
Note to offset any payment obligations it may have to the Company. In the event
of a breach of 8(k) the penalty shall be $250 per day the shares are not issued
beginning on the 4th day after the conversion notice was delivered to the
Company. This penalty shall increase to $500 per day beginning on the 10th day.
5

 

--------------------------------------------------------------------------------

 
          If the Holder shall commence an action or proceeding to enforce any
provisions of this Note, in'cluding, without limitation, engaging an attorney,
then, if the Holder prevails in such action, the Holder shall be reimbursed by
the Company for its attorneys' fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.
                    9. In case any provision of this Note is held by a court of
competent jurisdic'tion to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be ad'justed rather than voided, if
possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Note will not in
any way be affected or impaired thereby.
                    10. Neither this Note nor any term hereof may be amended,
waived, dis'charged or terminated other than by a written instrument signed by
the Company and the Holder.
                    11. The Company represents that it is not a 'shell' issuer
and has never been a 'shell' issuer or that if it previously has been a 'shell'
issuer that at least 12 months have passed since the Company has reported form
10 type information indicating it is no longer a 'shell issu'er. Further. The
Company will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to
al'low for salability of the conversion shares or (ii) accept such opinion from
Holder's counsel.
                    12. Prior to cash funding of this Note, The Company will
issue irrevocable transfer agent instructions reserving 3x the number of shares
of Common Stock necessary to al'low the holder to convert this note based on the
discounted conversion price set forth in Section 4(a) herewith. The reserve
shall be replenished as needed to allow for conversions of this Note. Upon full
conversion of this Note, the reserve representing this Note shall be cancelled.
The Company will pay all transfer agent costs associated with issuing and
delivering the shares.
                    13. The Company will give the Holder direct notice of any
corporate actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.
                    14. This Note shall be governed by and construed in
accordance with the laws of New York applicable to contracts made and wholly to
be performed within the State of New York and shall be binding upon the
successors and assigns of each party hereto. The Holder and the Company hereby
mutually waive trial by jury and consent to exclusive jurisdiction and venue in
the courts of the State of New York. This Agreement may be executed in
counterparts, and the facsimile transmission of an executed counterpart to this
Agreement shall be effective as an original.
6

 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the Company has caused this Note to be duly
execut'ed by an officer thereunto duly authorized.
Dated: March 31, 2014

 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-1_001.jpg]
 
Title:
CEO

 
 
 

--------------------------------------------------------------------------------

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE 'ACT'), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
LG CAPITAL FUNDING, LLC
COLLATERALIZED SECURED PROMISSORY NOTE
BACK END NOTE

$55,000.00
Brooklyn, NY
 
March 31, 2014

1. Principal and Interest
          FOR VALUE RECEIVED, LG Capital Funding, LLC, a New York Limited
Liability Company (the 'Company') hereby absolutely and unconditionally promises
to pay to Medican Enterprises, Inc. (the 'Lender'), or order, the principal
amount of Fifty Five Thousand Dollars ($55,000) no later than November 30, 2014,
unless the Lender does not meet the 'current information requirements' required
under Rule 144 of the Securities Act of 1933, as amended, in which case the
Company may declare the offsetting note issued by the Lender on the same date
herewith to be in Default (as defined in that note) and cross cancel its payment
obligations under this Note as well as the Lenders payment obligations under the
offsetting note. This Full Recourse Note shall bear simple interest at the rate
of 8%.
2. Repayments and Prepayments; Security.
          a. All principal under this Note shall be due and payable no later
than November 30, 2014, unless the Lender does not meet the 'current information
requirements' required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note) and cross
cancel its payment obligations under this Note as well as the Lenders payment
obligations under the offsetting note.
          b. The Company may pay this Note at any time. This note may not be
assigned by the Lender, except by operation of law.
1

 

--------------------------------------------------------------------------------

 
          c. This Note shall initially be secured by the pledge of the
$55,000.00 8% convertible promissory note issued to the Company by the Lender on
even date herewith (the 'Lender Note'). The Company may exchange this collateral
for other collateral with an appraised value of at least $55,000.00, without
prior notice to the Lender. All collateral shall be retained by New Venture
Attorneys, P.C., which shall act as the escrow agent for the collateral for the
benefit of the Lender. The Company may not effect any conversions under the
Lender Note until it has made full cash payment for the portion of the Lender
Note being converted.
3. Events of Default; Acceleration.
          a. The principal amount of this Note is subject to prepayment in whole
or in part upon me occurrence and during the continuance of any of the following
events (each, an 'Event of Default'): the initiation of any bankruptcy,
insolvency, moratorium, receivership or reorganization by or against the
Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.
          b. No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise. The Company accepts and agrees that this Note is a full
recourse note and that the Holder may exercise any and all remedies available to
it under law.
4. Notices.
          a. All notices, reports and other communications required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered, postage prepaid,
addressed (i) if to a Lender, at such Lender's address as the Lender shall have
furnished the Company in writing and (ii) if to the Company at such address as
the Company shall have furnished the Lender(s) in writing.
          b. Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.
2

 

--------------------------------------------------------------------------------

 
5. Miscellaneous.
          a. Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.
          b. No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.
          c. If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.
          d. This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of New York (without reference to conflict
of laws).
          e. This Note shall be binding upon the Company's successors and
assigns, and shall inure to the benefit of the Lender's successors and assigns.
          IN WITNESS WHEREOF, the Company has caused this Note to be executed by
its duly authorized officer to take effect as of the date first hereinabove
written.

 
LG CAPITAL FUNDING, LLC
 
 
 
By:
 
 
 
 
 
Title:
 

3

 

--------------------------------------------------------------------------------

 